Citation Nr: 9904635	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  91-15 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the right calcaneocuboid joint, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased (compensable) rating for left 
trochanteric bursitis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1983 to 
January 1989.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted the veteran entitlement to 
service connection for traumatic arthritis of the right 
calcaneocuboid joint and for left trochanteric bursitis and 
assigned noncompensable ratings for both disabilities.  

By a February 1994 rating decision, the RO granted the 
veteran an increased rating for his traumatic arthritis of 
the right calcaneocuboid joint to 20 percent disabling.  The 
veteran continued his appeal.  

The veteran's claims were initially before the Board in 
February 1993 and May 1996 at which time they were remanded.  

The veteran also appealed the RO's May 1990 rating decision 
denying entitlement to service connection for a low back 
disability and a left knee disability.  However, by a 
February 1994 rating decision, the RO granted the veteran 
entitlement to service connection for "mechanical low back 
pain with sacroiliitis of the left hip and left knee pain" 
and assigned the veteran a 20 percent rating.  The veteran 
did not appeal the rating assigned for his disability.  Also, 
by a May 1996 decision, the Board denied the veteran's claim 
of entitlement to service connection for a left knee 
disability.  Thus, these two issues are no longer in 
appellate status.  

In September 1992, the veteran was afforded a hearing before 
a member of the Board.  Such member is no longer employed by 
the Board.  Regulations indicate that under such 
circumstances, the veteran is entitled to another hearing 
before another member of the Board.  However, in January 
1996, the veteran's representative indicated by memorandum 
that no further hearing was desired.  
h
The issue of entitlement to an increased (compensable) rating 
for left trochanteric bursitis will be addressed in the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's right foot disability is characterized by 
tenderness, spurring, limitation of motion, as well as pain 
during flare-ups and repetitive use; such disability more 
nearly approximates a severe foot injury than a moderately 
severe foot injury. 


CONCLUSION OF LAW

The criteria for a 30 percent disability evaluation for 
traumatic arthritis of the right calcaneocuboid joint have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5284 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran underwent a VA x-ray in July 1993.  A report of 
such x-ray noted spurring of the talonavicular joint and a 
cyst in the cuboid bone. 

Copies of VA Medical Center treatment records were submitted 
from January 1992 to June 1997.  Regarding the veteran's 
right foot, the records show that he was seen in March 1993 
complaining of chronic pain in the right calcaneo-cuboid 
area.  Examination showed mild edema and marked tenderness in 
that area.  There was mild subtalar tenderness.  There was 
pain on inversion of the foot around the subtalar joint.  X-
rays showed calcaneocuboid arthritis and a cyst on the medial 
cuboid at the calcaneo-cuboid joint.  Aspirin was prescribed 
for pain.  The veteran was seen in July 1993.  Examination 
showed tenderness over the calcaneo-cuboid joint with good 
subtalar motion.  The veteran reported mild pain and 
stiffness.  The examiner's impression was mid-tarsal 
arthritis.  The veteran was seen in April 1994.  Examination 
showed that the veteran's foot was not tender and that the 
motion was within normal limits.  Assessment was status post 
fracture with mild reflex sympathetic dystrophy.  

The veteran underwent a VA examination in July 1996.  
Regarding his right foot and ankle, the veteran complained of 
pain involving his right foot and ankle that was aggravated 
by weight bearing.  He stated that he had to use a support in 
his boots and shoes in winter because he experienced most 
pain then, which tended to help to some degree.  He described 
increased swelling involving the lateral aspect of his foot 
and ankle over the last two years, which seemed to be 
somewhat progressive.  He described taking Ibuprofen for 
control of these symptoms on a chronic basis.  He described 
missing four weeks of work over the last year or so because 
of pain involving the right foot and ankle.  

Examination of the right foot revealed no swelling or 
effusion involving the ankle joint itself.  Dorsiflexion of 
the foot was to neutral only, 0 degrees, and plantar flexion 
of the foot was to 35 degrees.  This range of motion was 
equal to the opposite side except that dorsiflexion was to 10 
degrees and plantar flexion was to 45 degrees.  Normal range 
of motion of the ankle was dorsiflexion to 10 degrees and 
plantar flexion to 45 degrees.  There was some tenderness at 
the calcaneocuboid joint on the right side.  There was some 
obvious spurring localized to this area, but otherwise the 
foot was supple.  Eversion and inversion of the subtalar 
joint revealed 10 degrees in both directions.  

Regarding muscle testing, the examiner commented that he 
could not demonstrate dorsiflexion or plantar flexion of the 
ankles or toes. 

The examiner commented that he could not ascertain the degree 
of fatigability of all these areas since it was beyond the 
scope of the examination.  The examiner commented that a 
functional capacity evaluation performed by a physical 
therapist  could better determine the veteran's degree of 
fatigability and how it related to the veteran's daily 
activities.  The examiner commented that it was not possible 
to determine how much loss of range of motion was caused by 
fatigability.  The examiner added that there was no 
incoordination on physical examination either in terms of 
gait or otherwise.  

The examiner commented that based on the veteran's history 
given, pain significantly limited functional ability during 
flare-ups or when the right foot and right ankle were used 
repetitively over a period of time.  The examiner commented 
that a better way of determining that would be with a 
functional capacity assessment.  

Regarding the veteran's foot, the examiner commented that the 
veteran had findings compatible with calcaneocuboid and some 
degree talonavicular degenerative changes involving those 
joints based upon clinical examination and x-ray findings.  

The examiner stressed that some of the questions were simply 
not questions that could be answered by an examination, but 
required a prolonged period of observation and functional 
assessment performed by a physical therapist as opposed to a 
physician.  


Analysis

The Board finds the veteran's claim for increased 
compensation is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals (Court) has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Court has also stated that where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous. See 38 C.F.R. §§ 4.20, 
4.27. See also Lendenmann v. Principi, 3 Vet. App. 345, 349- 
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the veteran's traumatic arthritis of 
the right calcaneocuboid joint has been rated, by analogy, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5284, which 
evaluates the severity of general foot injuries which are not 
specifically covered by other diagnostic codes. 

Under Diagnostic Code 5284, a 20 percent rating is warranted 
when the evidence indicates the claimant suffers from a foot 
injury which is moderately severe.  A 30 percent rating is 
warranted when the evidence indicates the claimant suffers 
from a foot injury which is severe in degree.  In addition, 
the actual loss of use of the foot warrants a 40 percent 
disability. See 38 C.F.R. § 4.71a, Diagnostic Codes 5284 
(1998). 

The United States Court of Veterans Appeals (Court) has held 
that consideration of a rating exceeding that permissible 
under the Rating Schedule may be assigned pursuant to 
38 C.F.R. § 4.40, 4.45 based on a greater limitation of 
motion or weakness due to pain on use, including flare-ups.  
DeLuca v. Brown, 8 Vet.App. 202 (1995).

The VA Office of the General Counsel issued a recent opinion 
wherein it was determined that Diagnostic Code 5284 for other 
foot injuries may involve limitation of motion and therefore 
require consideration under sections 38 C.F.R. § 4.40 and 
4.45.  See VAOPGCPREC 09-98 (August 14, 1998).

The veteran's traumatic arthritis of the right calcaneocuboid 
joint has been rated as 20 percent disabling under Diagnostic 
Code 5284.  Therefore, the question that must be answered to 
properly rate the veteran is whether he suffers from a 
moderately severe foot injury or a severe foot injury.  If he 
suffers from a severe foot injury, he would warrant an 
increased rating to 30 percent.  As will be described below, 
the evidence shows that the veteran's foot disability is 
severe.  

At the veteran's July 1996 VA examination, he complained of 
pain in his right foot, aggravated by weight bearing.  He 
stated that he had to use a support in his shoes in the 
winter due to pain.  He stated that he had experienced 
increased swelling over the last two years, and that he took 
Ibuprofen on a chronic basis to control the symptoms.  He 
described having missed four weeks of work over the last year 
because of pain involving his right foot.  Upon examination, 
there was no swelling or effusion of the ankle joint, but 
there was some tenderness and spurring at the right 
calcaneocuboid joint, as well as limitation of motion of the 
right foot. 

The evidence summarized above is more indicative of a 
moderately severe foot injury which would warrant a 20 
percent rating.  However, the General Counsel opinion 
described earlier noted that Diagnostic Code 5284 may involve 
limitation of motion and therefore require consideration 
under sections 38 C.F.R. § § 4.40 and 4.45.  In this 
particular instance, the examiner was asked whether pain 
could significantly limit functional ability during flare-
ups.  He stated that based on the veteran's history, pain did 
significantly limit functional ability of the right foot 
during flare-ups or when it was used repetitively over a 
period of time. 

Considering the veteran's functional limitation due to pain 
on use of his foot as directed in DeLuca v. Brown, and 
resolving all the conflicts in the evidence in favor of the 
veteran, as is required under 38 U.S.C.A. § 5107(b), the 
manifestations of the veteran's disability more closely 
approximates the criteria for a 30 percent rating for a 
severe foot injury under Diagnostic Code 5284 than the 
criteria for a 20 percent rating for a moderately severe foot 
injury.  Therefore, the veteran's claim for an increased 
rating for his traumatic arthritis of the right 
calcaneocuboid joint is granted to 30 percent.  38 C.F.R. 
§ 4.7. 

In order to get a higher rating under Diagnostic Code 5284, 
the evidence would have to show that the veteran had actual 
loss of use of the foot.  However, the evidence does not show 
that the veteran has actual loss of use of the foot.  The 
other diagnostic codes which apply to rating disorders of the 
foot are not pertinent to this appeal.  The veteran is not 
service-connected for an ankle disorder.  However, even if 
his disability were to be evaluated under the diagnostic 
codes for ankle disorders, he would still not be entitled to 
an increased rating.  Diagnostic Codes 5271, 5272, 5273, 5274 
do not provide for an evaluation in excess of 20 percent.  
Only Diagnostic Code 5270 provides for an evaluation in 
excess of 30 percent, but the rating criteria require 
ankylosis of the ankle, which is not demonstrated by the 
evidence of record.  As such, an evaluation in excess of 30 
percent is not in order in this case. 

In addition, the evidence does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards. See 38 C.F.R. § 3.321(b)(1) (1997).  It is true 
that the veteran has alleged that he has missed work because 
of his foot disability.  Still, he has not demonstrated 
frequent periods of hospitalization or the need for 
continuing treatment or extensive medication.  Therefore, 
while the veteran has alleged some interference with his 
earning capacity, the evidence is not that of an exceptional 
or unusual disability picture that is not contemplated by the 
regular schedular standards.  In the absence of such unusual 
factors, the Board finds that the criteria for the 
application of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995). 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered a special VA orthopedic examination to determine the 
severity of the veteran's traumatic arthritis of the right 
calcaneocuboid joint.  The record is complete with records of 
prior medical history and rating decisions.  Therefore, the 
RO and the Board have considered all the provisions of 
Parts 3 and 4 that would reasonably apply in this case.  



ORDER

Entitlement to a 30 percent disability evaluation for 
traumatic arthritis of the right calcaneocuboid joint is 
granted. 


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Regarding the veteran's claim for an increased (compensable) 
rating for his left trochanteric bursitis, he was examined 
for such disability in July 1996.  Although the examination 
was complete in many respects, further clarification is 
necessary in order to properly rate the veteran.  As the 
Court noted in Massey v. Brown, 7 Vet.App. 204 (1994), rating 
decisions must be based on medical findings that relate to 
the specific rating criteria. 

In order to receive a ten percent rating under Diagnostic 
Code 5253 for impairment of the thigh, the adduction of the 
veteran's legs must be measured.  Specifically, it must be 
determined whether the veteran is able to cross his legs.  At 
the veteran's July 1996 VA examination, measurements were 
taken of the veteran's flexion, abduction, and external 
rotation of the left hip.  However, no determination was made 
about the veteran's ability to adduct his left leg.  
Therefore, the veteran should be afforded another VA 
examination which specifically measures his adduction and 
determines whether he is able to cross his legs.  

Since evaluation of the veteran's left hip involves 
consideration of range of motion, the holding of the United 
States Court of Veterans Appeals (Court) in DeLuca v. Brown, 
8 Vet.App. 202 (1995) must be followed.  In that decision, 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 (1998) regarding functional loss 
due to pain or 38 C.F.R. § 4.45 (1998) regarding functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement of a joint.  It was also held that the provisions 
of 38 C.F.R. § 4.14 (1998) (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use.  Therefore, when the 
veteran is re-examined and when the RO re-adjudicates the 
veteran's claim,  the guidance provided by the Court in 
DeLuca must be followed. 

In light of the foregoing, additional development must be 
undertaken in order to ensure that an equitable disposition 
of the veteran's claim is obtained.  Accordingly, this case 
is remanded to the RO for the following:  

1.  The veteran should be requested to 
identify any recent private medical 
treatment for his left hip and the RO 
should request copies of all records 
associated with such treatment.  All VA 
medical records pertinent to his claims 
which have not been made of record should 
be associated with the claims file.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected left trochanteric bursitis.  
All indicated tests or studies should be 
obtained as deemed necessary by the 
examiner.  The claims file should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examination report should include 
responses to the medical questions listed 
below. 

a.  Does the veteran have limitation 
of extension of the left thigh, and 
if so, what is such limitation in 
degrees?

b.  Does the veteran have limitation 
of flexion of the left thigh, and if 
so, what is such limitation of in 
degrees?

c.  Does the veteran have limitation 
of rotation of the left thigh, and 
more specifically, is he able to 
"toe-out more than 15 degrees"?

d.  Does the veteran have limitation 
of adduction of the left thigh, and 
more specifically, is he able to 
cross his legs? 

e.  Does the veteran have limitation 
of abduction of the left thigh, and 
more specifically, is motion lost 
beyond 10 degrees? 

f.  Does the veteran's left hip 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

g.  Does pain significantly limit 
functional ability during flare-ups 
or when the left hip is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.

3.  Upon receipt of the requested 
examination reports, the RO must review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, including 
if the requested examinations do not 
include response to all questions posed, 
appropriate corrective action is to be 
implemented.  

4.  The RO should next review the 
evidence of record and formally enter its 
decision as to whether an increased 
(compensable) evaluation for the 
veteran's service-connected left 
trochanteric bursitis is warranted.  
Consideration should be given to the 
Court's holding in DeLuca as well as to 
the regulatory provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1998).  The veteran and 
his representative should then be 
furnished an appropriate supplemental 
statement of the case.  After affording 
them an opportunity to respond, the case 
should be returned to the Board for 
further appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 13 -


